Title: To Thomas Jefferson from James Madison, 5 April 1804
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir 
            Washington. Apl. 5. 1804
          
          Inclose the Commission for Kirby according to your parting request; also three others for Indian Comssrs. in blank, which you will be so good as to return. The last communications from N. Orleans are also inclosed. They are in several respects interesting.
          We have recd nothing from abroad since you left us, and every thing here remains as at that date.
          With respectful attachment I remain yrs.
          
            James Madison 
          
        